Title: Francis Eppes to James Madison, 2 April 1827
From: Eppes, Francis
To: Madison, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Poplar Forest
                                
                                 Ap. 2. 27.
                            
                        
                        Intending to visit E. Florida this spring, and being entirely unacquainted, I have so far presumed upon your
                            friendship for my Grandfather, and long acquaintance with my Father, as to beg, that you will, favour me with an
                            introduction to any friends or acquaintance that you may have residing there. If not too troublesome any letters that you
                            may enclose to me at Lynchburg, will be gratefully recieved. May I entreat you to present my grateful respects to my old
                            and kind friend Mrs. Madison. With great esteem, respectfully yrs.
                        
                            
                                Frans. Eppes.
                            
                        
                    